     Case 2:18-cv-13527-MCA Document 11 Filed 05/27/20 Page 1 of 2 PageID: 75



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


    PHILLIPE BARTHELUS,                                    Civil Action No. 18-13527(MCA)

                  Petitioner,

          v.                                               MEMORANDUM AND ORDER

    AL KANDALL, et al.,

                  Respondents.



         This matter has been opened to the Court by Petitioner’s October 23, 2020 motion to stay

this matter pursuant to Rhines v. Weber, 544 U.S. 269 (2005). (ECF No. 8.) Having reviewed

Petitioner’s request, the Court finds there is good cause under Rhines to grant a stay. 1 The Court

will therefore grant Petitioner’s request for a stay, stay the matter, and administratively terminate

this matter while Petitioner pursues his state court remedies.

         If Petitioner does not obtain relief in state court and wishes to pursue habeas relief after

exhausting his state court remedies to all three levels of the state court, he shall write to reopen

this matter within 60 days of the completion of his state court proceedings. Failure to comply

with this Memorandum and Order may result in the dismissal of this habeas petition with

prejudice.

         IT IS THEREFORE, on this 27th day of May 2020,

         ORDERED that the Clerk of the Court shall mark this matter as OPEN so that the Court

may consider Petitioner’s submission; and it is further



1
 It appears that Petitioner served his motion for a stay on the state and it was referred to the
Union County Prosecutor’s Office, which did not file a response. (See ECF Nos. 9-10.) The
Court treats the motion for a stay as unopposed.
                                                   1
   Case 2:18-cv-13527-MCA Document 11 Filed 05/27/20 Page 2 of 2 PageID: 76



        ORDERED for the reasons stated in the Memorandum and Order, Petitioner’s request to

stay the habeas petition is GRANTED; the Court will STAY this matter so that Petitioner may

complete his state court proceedings and exhaust the unexhausted claims asserted in his habeas

petition; and it is further

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this case during the pendency of the stay; and it is further

        ORDERED that if Petitioner does not obtain relief in state court and wishes to pursue

federal habeas relief after exhausting his state court remedies to all three levels of the state court,

Petitioner shall write to reopen this matter within 60 days of the completion of his state court

proceedings; and it is further

        ORDERED that failure to comply with this Court’s Order may result in the dismissal of

this habeas petition with prejudice; and it is further

        ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Petitioner at the address on file.




                                                         _______________________________
                                                         Madeline Cox Arleo, District Judge
                                                         United States District Court




                                                   2
